The judgment of the court was pronounced by
Rost, J.
On the authority of the cases of Jenkins v. Trott, 3d Ann. 671, and Gottschalk v. Jennings et als. 1st Ann. 5, the judgment rendered in favor of the plaintiff in this case must be affirmed.
We take the facts to be, that the defendant had given the plaintiff and his partner, who are real estate brokers in this city, memoranda of two sugar plantations and of the slaves attached thereto, which he wished to sell. The late Judge Lacey became apprized of that fact, and took to their office Messrs. Loughborough and Ingram, whom he wished to join in the purchase of a sugar* plantation. The brokers showed them the terms on which the defendant offered to sell the Espérance Plantation, and, shortly after, these three gentlemen called upon Mr. Landreaux, in company with the brokers, and made an appoint-with him to examine the place. After their return a long negotiation was had, which was conducted in part by the brokers, and the result of which was, that the defendant entered into a written promiase de rente with Loughborough and Ingram, on the terms which he had authorized the brokers to take.
The promise to sell was as binding on all parties as the sale itself would have been, and, so far as the brokers were concerned, the transaction was closed, and they had a vested right to their commissions.
*27Thfe defendant subsequently chose to let off one of the purchasers from the contract, and to sell to the other on terms somewhat different from those of the original agreement. He was at perfect'liberty to modify or annul that agreement, provided the other parties to it assented to the change. But it is hardly necessary to say, that he cannot avail himself of his own voluntary act to defeat the plaintiff’s claim.
It is unnecessary to notice the bill of exceptions, as the case is fully made out without the testimony of Edward Gottschaik. The plaintiff shows a transfer to him of the share of his partner, and is entitled to recover the whole amount.
The judgment is affirmed, with costs.